Case 4:18-cv-00442-ALM-CMC Document 110-9 Filed 03/10/20 Page 1 of 2 PageID #: 5570




                              Exhibit 9
3/10/2020
      Case                              Yahoo110-9
             4:18-cv-00442-ALM-CMC Document   Mail - Motion for Leave
                                                        Filed         to File TACPage 2 of 2 PageID #: 5571
                                                                 03/10/20


    Motion for Leave to File TAC

    From: Steven S. Biss (stevenbiss@earthlink.net)

    To:      Laura.Prather@haynesboone.com; BodneyD@ballardspahr.com

    Cc:      ebutowsky@gmail.com; tyclevenger@yahoo.com
    Date: Monday, February 17, 2020, 03:57 PM CST



    Laura,

    A ached in RTF is our Mo on for Leave to File Third Amended Complaint and a proposed Order.

    We would like to ﬁle today, but will await to hear from you.

    Please call me to discuss or let me know via email if you oppose the mo on and, if so, why, so I can
    complete the cer ﬁcate. Thank you.


    Steven S. Biss
    (Virginia State Bar # 32972)
    300 West Main Street, Suite 102
    Charlo esville, Virginia 22903
    Telephone (804) 501-8272
    Facsimile: (202) 318-4098
    Email: stevenbiss@earthlink.net
    Email: stevensbiss@protonmail.ch
    www.linkedin.com/in/steven-s-biss-6517037

    IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, any tax advice
    that may be contained in this communica on (including any a achments) is not intended or wri en to be
    used, and cannot be used, for the purpose of (i) avoiding any penal es under the Internal Revenue Code
    or (ii) promo ng, marke ng or recommending to another party any transac on(s) or tax-related ma er(s)
    that may be addressed herein.

    This communica on (including any a achments) may contain legally privileged and conﬁden al
    informa on intended solely for the use of the intended recipient. If you are not the intended recipient,
    immediately stop reading this email and delete it from your system.


             Plaintiff's Motion for Leave to File TAC.doc
             181kB
             [Plaintiff's Proposed] Order Granting Plaintiff's Motion for Leave to File TAC.DOC
             48kB




                                                                                                               1/1
